Title: To George Washington from Benjamin Lincoln, 25 September 1780
From: Lincoln, Benjamin
To: Washington, George


                        
                            My dear General
                            Camp September 25th 1780
                        
                        I take this early opportunity to inform your Excellency that in the late interview no exchanges took place;
                            and that I see little prospect that any will be effected while the idea remains that officers only are to be the subject
                            of it.
                        In the course of conversation with General Philips (for nothing more took place between us relative to a
                            general exchange of prisoners, as I early informed him that I was not authorised to go into that matter) I found that he
                            supposed the reason why we declined the exchange of privates was that we were unwilling to throw into their hands in the
                            the middle of a campeign such a reinforcement as they would receive by an exchange of all the privates—to obviate this
                            difficulty he mentioned that the exchange of privates might be post poned to some future day, say the first of December,
                            sooner or later as should be agreed on but so as not to act this campeign—This I hope will remove the objections which
                            have existed against a general exchange of privates—I think policy, justice & humanity point to the propriety of
                            exchanging them if not immediately yet at the close of the campaign—Your Excellency will permit me to offer the reasons
                            in which I ground this opinion.
                        The men now prisoners of war (excuse the personality of my situation) are those who from an attachment to the
                            liberties of America engaged in her cause from a reliance that they should not only find every support from their fellow
                            citizens in the important contest but that they should enjoy all the immunities and blessings peculiar to the soldier in
                            the power of the people to grant—that an exchange when made a prisoner is one of the rights of a soldier none I think will
                            deny—and that he may claim a release when just and reasonable terms can be had.
                        The long and distressing captivity which many of the prisoners have endured, the severe sufferings to which
                            many of them are now reduced from nakedness and hunger, their constant attendants, and the want of almost every
                            convenience & necessary of life, the miseries of which are augmented and embittered by the narrow limits of a
                            loathsome jail, and their having no assurance that their sufferings will soon have an end call for redress.
                        The prisoners pained with regret, are become sore—their minds are soured, and their friends and connections
                            think them neglected by the public—this may prevent the recruiting our battalions and cause a disrelish for the
                            Service—every thing of the kind, I think, should be avoided, and never more necessary than at the present day, when it
                            seems to be the general voice that our only safety and the freedom of America, (under the supreme arbiter), depends on an
                            army raised for the war—If we should refuse to exchange the privates on the proposals made of man for man, it must, I
                            think, operate powerfully on the minds of those, who other wise might engage in the service, when they reflect how
                            uncertain are the events of war, and that it may be their lot to become the prisoner and be destined to a miserable
                            & perhaps to an endless captivity-And when the enemy shall have published their declaration of our refusal to
                            accede to an equal & fair exchange, we may find it a matter of much difficulty to justify our selves to the world
                            at large, who will naturally enough suspect us of injustice in not fulfilling our public
                            engagements, as they will accuse us of wanting humanity in neglecting those very men who have stepped forth to assert our
                            rights.
                        The daily decreasing of the number of the convention troops by deserting to the enemy, for which we have no
                            compensation, and the great expence to which we are exposed for the support of them, and of our officers and men, prisoners
                            of war with the enemy, must have their weight in urging to the propriety of an exchange.
                        To the foregoing reasons, in my humble opinion sufficient in themselves, permit me My Dear General, to assert
                            an apprehension for our unfortunate prisoners now in New York—the Enemy supposing themselves authorised by our refusal of
                            an exchange may, under the pretence of œconomising provisions, providing for their own safety, or some other plausible
                            reason, have our prisoners removed to some distant consequently disagreeable situation, where they may be subjected to
                            less expence &c. Should an event of this kind take place retaliation is hardly in our power, as all parts of the
                            continent are equally agreeable to the British.
                        I hope Sir on a review of the matter, as the objection of reinforcing the enemy this campaign is removed, a
                            general exchange will be adopted; by which many of your officers & men, now suffering under the most miserable
                            captivity, will be released, and once more have the honor of fighting under your Excellency’s particular command in
                            support of that independence of America which induced them to quit the sweets of a domestic life for the toils of a
                            camp—which no one will reenter with more cheerfulness than him who has the honor to be with the highest esteem Your
                            Excellencys most obedient & most humble servant
                        
                            B. Lincoln
                        
                    